DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 6-7 are pending:
		Claims 1 and 6-7 are rejected.
		Claim 1 has been amended. 
		Claims 2-5 have been canceled. 
Response to Amendments
Amendments filed 07/24/2022 have been entered. Amendments to the claims overcome rejections previously set forth non-final Office Action mailed 05/18/2022.
Amendments have necessitated new grounds of rejection. 
Response to Amendments
Arguments filed 07/24/2022 have been entered. Arguments were fully considered. 
On pgs. 4-5 of Applicant’s arguments, Applicant argues that:
Zheng does not teach a method for retaining ammonia nitrogen in  
anaerobically digested swine wastewater, which has been confirmed by the Examiner. However, Zhou only discloses adding nitrification-inhibiting biochemical inhibitors into aerobic composting to retain urea nitrogen by delaying the hydrolysis of urea nitrogen in fertilizers (See paragraph [0025]), but does not disclose adding nitrification-inhibiting biochemical inhibitors into aerobic composting to retain ammonia nitrogen. 

	This argument is not persuasive because Zhou teaches adding a nitrification-inhibitor to retain ammonia nitrogen (“adding nitrification-inhibiting biochemical inhibitors…to retain nitrogen…reducing NH3 volatilization”; Zhou, see pg. 7); NH3 (also known as “ammonia”) contains nitrogen by evidence of Ammonia NPL (see NPL - attached) therefore fertilizer comprises ammonia nitrogen and the nitrification-inhibitor works to retain this form of nitrogen. 
	In response to “Zhou only discloses adding nitrification-inhibiting biochemical inhibitors into aerobic composting to retain urea nitrogen by delaying the hydrolysis of urea nitrogen in fertilizers”, this argument is not persuasive because the urease-inhibiting biochemical inhibitor is responsible for delaying hydrolysis of urea nitrogen and retaining urea nitrogen which is added after the nitrification-inhibiting biochemical inhibitors (Zhou, see pg. 7). 
On pgs. 5-6 of Applicant’s arguments, Applicant argues that:
Firstly, Zheng discloses ammonia nitrogen are present in wastewater, but does not disclose ammonia nitrogen are also present in fertilizer, e.g., aerobic composting. Zhou disclose urea nitrogen are contained in fertilizer but does not disclose ammonia nitrogen are also present in fertilizer. Wastewater containing ammonia nitrogen is in a liquid form and shall not be considered being equal to aerobic composting containing urea nitrogen, which is in a solid form.

But urea nitrogen comes from Urea that is an organic compound with chemical formula CO(NH2)2, which has two -NH2 groups joined by a carbonyl (C=0) functional group. So urea nitrogen is not positively charged and should not be regarded being equal to ammonia nitrogen. The above indicates that nitrogen in wastewater is in  a different form from that in fertilizer. To sum up, a person of ordinary skill in the art has no motivation to deduce adding nitrification-inhibiting biochemical inhibitors in liquid wastewater for retaining ammonia nitrogen only based upon adding nitrification-inhibiting biochemical inhibitors in solid fertilizer for retaining urea nitrogen in Zheng.

	This argument is moot because the Office Action does not rely on “urea nitrogen” to teach “ammonia nitrogen”. 
On pgs. 6-7 of Applicant’s arguments, Applicant argues that:
Moreover, Zheng concluded that the COD/TN (Total nitrogen) ratio in the influent was found to significantly influence nitrogen removal (See section 2.6), indicating that Zheng also intend to remove total nitrogen while removing antibiotics. On the contrary, Zhou intends to preserve urea nitrogen in the compositing process by delaying urea nitrogen from being hydrolyzed into NH3 as a  volatile gas (See paragraph [0025]). The above means that the two cited arts teach away from a claimed feature and are not available for the purposes of an obviousness rejection. 

Based   upon  MPEP    2143.01, reciting  that  "THE   PROPOSED 
MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE: If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification", when Zheng is combined with Zhou, the technical solution in Zheng must be modified unsatisfactory for its intended purpose, that is removing total nitrogen while removing antibiotics. Therefore, there is no motivation to make the combination proposed by the Examiner.

	This argument is not persuasive because the primary goal of Zheng is removal of veterinary antibiotics from anaerobic digested swine wastewater (Zheng, see Title and Entire Abstract); incorporating the nitrification inhibitor (which would reduce nitrogen loss) of Zhou would not make the operation of Zheng unsatisfactory because antibiotic removal is not significantly influenced by the COD/TN ratio (Zheng, see §2.6). Furthermore, Table 6 of Zheng shows that antibiotic removal rate is high even when TN removal rate is low.

    PNG
    media_image1.png
    492
    754
    media_image1.png
    Greyscale

On pgs. 8-9 of Applicant’s arguments, Applicant argues that:

2.  Neither Zheng or Hagen discloses such features as "removal of antibiotics while preservation of ammonia nitrogen by preventing ammonia nitrogen from being converted into nitrate nitrogen; 
...the antibiotics include sulfonamides and B-lactams...". 

Zheng does not teach a method for retaining ammonia nitrogen in anaerobically digested swine wastewater while removing such antibiotics as (-lactams. Hagen mentions that wastewater can include beta-lactams, e.g., penicillins, amoxicillin, etc (See paragraph [0021]). However, although Hagen can  prove that P-lactams could be inherently present in anaerobically digested swine wastewater, the fact " B-lactams being inherently present in wastewater" should not be regarded being identical to " p-lactams being removed from wastewater by the method disclosed in Zheng". Neither Zheng nor Hagen should not be considered implicitly disclosing removal of J3-lactams from wastewater. 

[0021]      In other cmbodiments, wiftisN from the wastewater source 150 can include, but is not limited to, undesirable chemical contaminants, hormones (e.g. birth control formulation), antibiotics and endocrine disruptor compounds (EDMs). In some embodiments, undesirable chemical contaminants can include, but is not limited to, estrogenic compounds and xenocstrogens, such as polychlorinated biphenyls (PCBs), bispheno  A (BPA) and phthalates. In other embodiments, undesirable chemical contaminants can include, but is not limited to, antibiotics such as .ti"`1:.;.;::::                              sultfonamnides (eg.. sulfamethazine), fluoroquinolones (e.g., Cipro), tetracychnes (e g., tetracycline, doxycycline, Paragraph [0021] in Hagen 
Furthermore, Hagen discloses a method by secreting byproducts of submersed aquatic herbs into wastewater to degrade harmful chemical contaminants including P-lactams(See paragraph [0010]). The submersed aquatic herbs belong to aquatic plant (See paragraph [0009]).

	This argument is moot because amendments have necessitated new grounds of rejection.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) and further in view of Li (CN 108793391) and by evidence of Norton (NPL – attached). 
	Regarding claim 1, Zheng teaches a method for removing antibiotics in biological treatment of livestock wastewater, comprising steps of: employing an anaerobic biological treatment remove a portion of COD (treat anaerobic digested swine wastewater (ADSW) which collected from anaerobic digester; see Abstract, lines 1-3 and §1.1); employing an aerobic biological treatment (aerobic treatment; see §1.2) performed by an aerobic bioreactor (sequencing batch reactor (IASBR); see Abstract, lines 1-3), wherein said aerobic bioreactor has a sludge age greater than or equal to 30 days (sludge retention (SRT) was 30-40 days; see §1.2); and the antibiotics include sulfonamides (sulfonamides; see §2.1).
	Zheng does not teach (1) a method for retaining ammonia nitrogen comprising the step of retaining ammonia nitrogen by preventing ammonia nitrogen from being converted into nitrate nitrogen; (2) adding a nitrification inhibitor into said aerobic reactor to inhibit an activity of nitrifying bacteria concerning ammonia nitrogen nitrification but not to inhibit activities of heterotrophic bacteria concerning degradation of another portion of COD so as to retain ammonia nitrogen; (3) wherein the nitrification inhibitor is at least one of 2-chloro-6- (trichloromethyl) pyridine and allylthiourea; (4) a dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor is in a range from 1.5 to 5.0 mg/g VSS- d; a dosage of allylthiourea in the aerobic bioreactor is in a range from 10 to 30 mg/g VSS-d; (4) the step of removing of B-lactams. 
	In a related field of endeavor, Zhou teaches a heavy metal passivating and nitrogen-preserving method in livestock manure aerobic composting process (see Entire Abstract) comprising: adding a nitrification inhibitor into said aerobic reactor (adding nitrification-inhibiting biochemical inhibitors in the initial state of aerobic composting; see pg. 7) to inhibit an activity of nitrifying bacteria concerning ammonia nitrogen nitrification but not to inhibit activities of heterotrophic bacteria concerning degradation of another portion of COD and degradation of antibiotics (“to inhibit an activity of nitrifying bacteria…and degradation of antibiotics” is a property of the inhibitor (which is a composition); properties are presumed inherent) so as to retain ammonia nitrogen (to retain nitrogen; see pg. 7) by preventing ammonia nitrogen from being converted into nitrate nitrogen (this is an inherent characteristic of the nitrification inhibitor by evidence of Norton; Norton, see column 2 on pg. 10); wherein the nitrification inhibitor is of 2-chloro-6- (trichloromethyl) pyridine (2-choloro-6 trichloromethylpyridine; see pg. 8).
	Regarding the composition limitation, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
	Zhou further discloses using 0.5 parts by weight of 2-chloro-6 trichloromethylpyridine and 0.5 parts by weight of phenylphosphoryl diamine biochemical inhibitor Dissolved in 37% methanol solution respectively, the biochemical inhibitor and methanol addition volume ratio was 1:100 (see pg. 8). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Zheng by adding a nitrification inhibitor into said aerobic reactor as disclosed by Zhou because said method provides the benefit of reducing NOx emissions (Zhou, see pg. 10). 
	While the combination of references does not teach that said dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor is in a range from 1.5 to 5.0 mg/g VSS- d, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng (as modified by Zhou) by selecting a dosage of 2-chloro-6- (trichloromethyl) pyridine in the aerobic bioreactor in a range from 1.5 to 5.0 mg/g VSS- d because said dosage would have been optimized to achieve an optimal amount of nitrogen retained (Zhou, see pg. 7). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	In a related field of endeavor, Li teaches a device for treating antibiotic drug wastewater by a Fe-C electrode and an aerobic granular sludge (see Entire Abstract) comprising the step of removing (antibiotic removal rate; see pg. 4) B-lactams (antibiotics used is penicillin; see claim 4; penicillin is B-lactam antibiotic). 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify the method of Zheng by incorporating the step of removing B-lactam antibiotics (i.e. penicillin antibiotics) as disclosed by Li because it provides the benefit of further treating antibiotic wastewater. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) in view of Li (CN 108793391) and further in view of Montalvo Martinez (US 2014/0353246) and by evidence of Norton (NPL – attached). 
	Regarding claim 6, Zheng, Zhou and Li teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1.
	The combination of references does not teach that said anaerobic biological treatment is performed by a conventional UASB reactor with a hydraulic residence time of 2 to 10 days, a sludge concentration of 10 to 40 g/L, and a pH value of 7.0 to 8.5.  
	In a related field of endeavor, Montalvo Martinez teaches a process to anaerobic digestion (see Entire Abstract) comprising a conventional UASB reactor (UASB digester) (see ¶47) with hydraulic residence time of 1-2 days (hydraulic retention time: 1-2 days) (see ¶47) and a sludge concentration of 16-25 g/L (total solids (TS) = 16 to 25 g/l) (see ¶47).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by replacing anaerobic digester with the UASB (comprising hydraulic residence time of 1-2 days and solids concentration of 15-25 g/l) to perform the anaerobic treatment step as disclosed by Montalvo Martinez because by doing so provides the benefit of achieving a desired COD removal efficiency (Montalvo Martinez, see ¶47).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (Removal of veterinary antibiotics from anaerobically digested swine wastewater using an intermittently aerated sequencing batch reactor) in view of Zhou (CN 109400393) in view of Li (CN 108793391) and further in view of Zhang (NPL document) and by evidence of Norton (NPL – attached).
	Regarding claim 7, Zheng, Zhou and Li teach the method for retaining ammonia nitrogen and removing antibiotics in biological treatment of livestock wastewater as claimed in claim 1.
 wherein the aerobic biological treatment is performed by said aerobic biological treatment with a hydraulic residence time of 3 to 6 days (shorter HRT of 3 and 5 days; Zheng, see §1.2 and Table 1), a sludge concentration of 5.1-6.9 g/L (the sludge concentration in IASBR increased from 5.1 g/L to 6.9 g/L; Zheng, see §2.2), a pH value of 4.0 (pH adjusted to 4.0; Zheng, see §1.3.1), and a dissolved oxygen concentration of 1.0 to 6.0 mg/L (DO was around 0.5-2.0 mg/L; Zheng, see §1.2).  
	The examiner takes note of the fact that the prior art sludge concentration range of 5.1-6.9 g/L (5100-6900 mg/L) partially overlaps the claimed range of 3000 to 6000 mg/L. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	The combination of references does not teach pH of 6.5-8.5.
	In a related field of endeavor, Zhang teaches an intermittently aeration sequencing batch reactors having pH values in the range of 7.7-8.3 (“The pH values in the two IASBRs ranged 7.7-8.3”) (see Results and Discussion on pg. 1053). 
	While the combination of references does not explicitly teach a pH of 6.5-8.5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Zheng by selecting a pH of 7.7-8.3 as disclosed by Zhang because the pH in said range contributes to efficient and stable partial nitrification (Zhang, see pg. 1053). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778